Title: C. W. F. Dumas to John Adams: A Translation, 26 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 26 April 1781

I have nothing new to relate to you except that I just learned that several Amsterdam merchants will make a démarche to the British minister to send deputies to London to negotiate restitution for their belongings captured at St. Eustatius. Several good patriots, even though they also suffered losses, refused to participate in the deputation, headed by Mr. H——. Those from Rotterdam also refused to participate in this pettiness. I hope that your démarche, during the first week of next month, will elevate the courage of others through its goodness. I just finished my translation so that I will have it ready for the printer when you need to send it after the démarche. I am still very happy with it, and am persuaded more and more that you were right not to make any more changes. It is good, moreover, that this is taking place while the Dutch states are assembled here, which they will be on the 4th of next month. Have the kindness, sir, to warn me when you are to leave Amsterdam, and when you plan to come here for the démarche. Tonight I am writing a letter to an establishment in Brussels, for which I was given the address, in order to get their terms, and their Parisian correspondent’s address, for transporting goods from Paris by wagon. As soon as I get a reply from them, I will tell you about it and maybe then you could have your trunks sent to you when you like. Give my regards, if you please, to Mr. Searle, and to Mr. Gillon, if he is still in Amsterdam. I am with all that is devoted to you, sir, your very humble and very obedient servant

Dumas


The expected courier from St. Petersburg has not arrived yet.

